      8:20-cv-00394-BCB-MDN Doc # 31 Filed: 12/11/20 Page 1 of 1 - Page ID # 163




THE UNITED STATES FEDERAL DISTRICT COURT OF THE DISTRICT OF

NEBRASKA

SUSANNE BECKER,Plaintiff, vs. 8:20cv00394

vs,

Defendants

United States Postal and essigns.                       Reply on dismissal

National Association of Letter Carriers and essigns

_______________________________________________________

I might not me a attorney or the government but I do know that I have the rights to due process. My
claim was and is write in the Complaint just because it is not eloquently written does not mean that it
was not place in my complaint . You see the USPS is a government agency and is seen as a government
agency and within that government agency is the nalc union. The NALC union was placed in the USPS
agency to give the civil service workers the right to due process though gerviances. Jurisdiction is that
the USPS and the NALC has agencies in everyone state,county and city of the United States that have to
honor the U.S Constitution and within that Constitution is the 5 and 14th Amendment. The 5th and 14th
Amendment gives me the right to be heard before any government agency or union can legally defraud
of my property and in this case my refund to my taxes and not just my but my children’s refund as while.
This right of due process is the right to a hearing and the government agencies did not give me equal
protection of the law. My Claim is “ If I do not get equal protection of the law for due process then that
is call fraud".

I challenge the Defendants to produce the court hearing and minutes with my present was in front of
the Judge of God Almighty to determine the rights from the U.S Treasury, U.S Postal service to take my
refund and my childern’S taxe credit. Until I oppose this motion of dismissal. GOD BLESS IT!!!

“UNDER GOD WE TRUST"

.                        Signature signed under FRCP 11(a) Susanne Becker
